Exhibit 10.11
 
APUS NON-QUALIFIED PLAN
 
American Public University System ("APUS") hereby adopts the APUS Non-Qualified
Plan effective February 1, 2013 (the “Effective Date”).
 
ARTICLE I
DEFINITIONS
 
For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
 
"Account" means the bookkeeping account maintained by the Company on behalf of
each Participant pursuant to this Plan.  The sum of each Participant's
Sub-Accounts, in the aggregate, shall constitute his Account.  The Account and
each and every Sub-Account shall be a bookkeeping entry only and shall be used
solely as a device to measure and determine the amounts, if any, to be paid to a
Participant or his Beneficiary under the Plan.
 
"Affiliated Group" means (i) the Company, and (ii) all entities with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, provided that in applying Section 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, the language "more than 50 percent" is used instead of "at least 80
percent" each place it appears in Section 1563(a)(1), (2), and (3), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c), "more than 50 percent" is used instead of "at
least 80 percent" each place it appears in that regulation.   Such term shall be
interpreted in a manner consistent with the definition of "service recipient"
contained in Section 409A of the Code.
 
"Beneficiary" or "Beneficiaries" means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Plan to receive
payment of the remaining balance of the Participant's Account in the event of
the death of the Participant prior to the Participant's receipt of the entire
vested amount credited to his Account.
 
"Beneficiary Designation Form" means the form established from time to time by
the Company (in a paper or electronic format) that a Participant completes,
signs and returns to the Company to designate one or more Beneficiaries.
 
"Board" means the Board of Directors of the Company.
 
"Change in Control" means the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Company within the meaning of Section 409A of the
Code.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Commencement Date" has the meaning given to such term in Section 2.3.
 
 
 

--------------------------------------------------------------------------------

 
 
"Company" means American Public University System and its successors, including,
without limitation, the surviving corporation resulting from any merger or
consolidation of American Public University System with any other corporation,
limited liability company, joint venture, partnership or other entity or
entities.
 
"Company Contribution" means the amounts credited to a Participant’s Account
pursuant to Sections 3.1 and 3.2.
 
"Eligible Employee" has the meaning given to such term in Section 2.1.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 
"Matching Contribution" means the amounts credited to a Participant’s Account
pursuant to Section 3.1.
 
"Nonelective Contribution" means the amounts credited to a Participant’s Account
pursuant to Section 3.2.
 
"Participant" means any Eligible Employee who (i) received a credit to his
Account pursuant to Section 3.1 or 3.2 hereof, and (ii) in conjunction with his
Beneficiary, has not received a complete payment of the vested amount credited
to his Account.
 
"Plan" means this deferred compensation plan, which shall be known as the APUS
Non-Qualified Plan.
 
"Separation from Service" means a termination of employment or service with the
Affiliated Group in such a manner as to constitute a "separation from service"
as defined under Section 409A of the Code.  For this purpose, the employment
relationship is treated as continuing intact while a Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with the Affiliated Group under an applicable
statute or by contract.  For purposes of this definition, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Affiliated Group.  If the period of leave exceeds six (6) months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.  Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, a 29-month period of absence may be substituted for such six-month
period.  Upon a sale or other disposition of the assets of the Company or any
member of the Affiliated Group to an unrelated purchaser, the Company reserves
the right, to the extent permitted by Section 409A of the Code, to determine
whether Participants providing services to the purchaser after and in connection
with the purchase transaction have experienced a Separation from Service.
 
 
2

--------------------------------------------------------------------------------

 
 
"Specified Employee" means, as of any date, a "specified employee", as defined
in Section 409A of the Code (as determined under the Company's policy for
determining specified employees on the relevant date), of the Company or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code.
 
"Sub-Account" means each bookkeeping Sub-Account maintained by the Company on
behalf of each Participant pursuant to Section 2.4.
 
"Unforeseeable Emergency" means an "unforeseeable emergency" as defined under
Section 409A of the Code.
 
ARTICLE II
ELIGIBILITY; SUB-ACCOUNTS
 
2.1.         Selection by Company.  Participation in the Plan is limited to
those employees of the Affiliated Group who are (i) expressly selected by the
Company (or its designee), in its sole discretion, to participate in the Plan,
and (ii) a member of a "select group of management or highly compensated
employees," within the meaning of Sections 201, 301 and 401 of ERISA (the
"Eligible Employees").  In lieu of expressly selecting Eligible Employees for
Plan participation, the Company may establish eligibility criteria providing for
participation of all Eligible Employees who satisfy such criteria.  The Company
may at any time, in its sole discretion, change the eligibility criteria for
Eligible Employees, or determine that one or more Participants will cease to be
an Eligible Employee.
 
2.2.         Enrollment Requirements.  As a condition to participation, each
selected Eligible Employee shall complete, execute and return to the Company
such forms as may be required by the Company, including but not limited to an
Investment Election Form and Beneficiary Designation Form, no later than the
date or dates specified by the Company.  In addition, the Company may establish
from time to time such other enrollment requirements as it determines in its
sole discretion are necessary.
 
2.3.         Commencement Date.  Each Eligible Employee shall commence
participation on the date designated by the Company (the "Commencement
Date").  A Participant shall have no right to receive credits of Company
Contributions under the Plan prior to his Company Contribution Commencement
Date.
 
2.4.         Sub-Accounts.
 
(a)            Establishment.  The Company shall establish and maintain separate
Sub-Accounts for each Participant, as applicable, for each year in which the
Company makes one or more Company Contributions on behalf of a
Participant.  Amounts credited to each Sub-Account shall commence to be paid
following the Participant's Separation from Service  or death, as provided in
Article V.
 
(b)           Adjustments.
 
(i) A Participant's Sub-Accounts shall be credited with Company Contributions,
if any, in accordance with Article III hereof.  Company Contributions shall be
treated as if they were set aside in a Sub-Account on the date specified by the
Company in its sole discretion.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) A Participant's Sub-Accounts shall be credited with gains, losses and
earnings as provided in Article IV hereof and shall be debited for any payments
made to the Participant as provided in Article V hereof.
 
2.5.         Termination of Company Contributions.  An individual's right to
receive credits of Company Contributions shall cease on the date provided by the
Company in its sole discretion.
 
ARTICLE III
COMPANY CONTRIBUTIONS
 
3.1.         Matching Contributions.  Each calendar year, the Company shall
credit to any Eligible Employee's Matching Contributions Sub-Account a Matching
Contribution equal to the difference between (1) the matching contribution that
such Participant would have received for the calendar year under the APUS 401(k)
Plan had the limitation under Code Section 401(a)(17) not applied to such Plan
and the (2) the matching contribution that such Participant received under the
APUS 401(k) Plan for such calendar year.
 
3.2.         Nonelective Contributions.  For each calendar year, the Company, in
its sole discretion, may make one or more Nonelective Contributions to an
Eligible Employee's Account.  The amount so credited to an Eligible Employee may
be smaller or larger than an amount credited to any other Eligible Employee, and
the amount credited to any Employee for a year may be zero even though one or
more Eligible Employees receives a Nonelective Contribution for that year.
 
3.3.         Vesting. Each Participant shall at all times have a fully vested
and non-forfeitable interest in his Matching Contributions.  Each Participant’s
Nonelective Contributions Sub-Account shall be subject to such vesting schedule
as may be determined by the Company from time to time.  The vesting schedule
need not be the same for each Participant.  Generally, a Nonelective
Contribution may be (i) fully vested immediately or, (ii) fully vested on the
date following three (3) calendar years after such Nonelective Contribution is
deposited into trust.  Notwithstanding the above, any Nonelective Contribution
Sub-Account that is subject to a vesting schedule shall become fully vested upon
the Participant’s death, Separation from Service upon attaining age 65 or a
Change in Control.
 
ARTICLE IV
CREDITING OF GAINS, LOSSES AND EARNINGS TO ACCOUNTS
 
4.1.         Crediting of Gains, Losses and Earnings.  To the extent provided by
the Company in its sole discretion, each Participant's Account will be credited
with gains, losses and earnings based on investment directions made by the
Participant in accordance with investment deferral crediting options and
procedures established from time to time by the Company.  The Company
specifically retains the right in its sole discretion to change the investment
deferral crediting options and procedures from time to time.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2.         Limitation of Rights with Respect to Investments.  By electing to
defer any amount under the Plan (or by receiving or accepting any benefit under
the Plan), each Participant acknowledges and agrees that the Affiliated Group is
not and shall not be required to make any investment in connection with the
Plan, nor is it required to follow the Participant's investment directions in
any actual investment it may make or acquire in connection with the Plan or in
determining the amount of any actual or contingent liability or obligation of
the Company or any other member of the Affiliated Group thereunder or relating
thereto.  Any amounts credited to a Participant's Account with respect to which
a Participant does not provide investment direction shall be credited with
gains, losses and earnings as if such amounts were invested in an investment
option to be selected by the Company in its sole discretion.
 
ARTICLE V
PAYMENTS
 
5.1.         Date and Form of Payment of Account.  Except as otherwise provided
in this Article V, the vested amounts credited to a Participant's Account shall
commence to be paid on the 17th day of the month following the month of the
Participant's Separation from Service.  The amounts credited to the Account
shall be paid in the form of a single lump sum payment.
 
5.2.         Mandatory Six-Month Delay.  Except as otherwise provided in
Sections 5.5(a), 5.5(b) and 5.5(c), in no event may payments from an Account
commence prior to the first business day of the seventh month following the
Participant's Separation from Service (or if earlier, upon the Participant's
death).  This provision shall only apply to a payment made under the Plan if the
stock of the Company or the stock of a member of the Affiliated Group is traded
on an established securities market.
 
5.3.         Death of Participant.
 
(a)           Each Participant shall file a Beneficiary Designation Form with
the Company at the time the Participant files an Investment Election Form (or
such other date as specified by the Company on the Beneficiary Designation
Form).  A Participant's Beneficiary Designation Form may be changed at any time
prior to his death by the execution and delivery of a new Beneficiary
Designation Form. The Beneficiary Designation Form on file with the Company that
bears the latest date at the time of the Participant's death shall govern.  If a
Participant fails to properly designate a Beneficiary in accordance with this
Section 5.3(a), then his Beneficiary shall be his estate.
 
(b)           In the event of the Participant's death, the amount of the
Participant's vested Sub-Accounts shall be paid to the Beneficiary or
Beneficiaries designated on a Beneficiary Designation Form in a single lump sum
within 90 days of the Participant's death.
 
5.4.         Withdrawal Due to Unforeseeable Emergency.  A Participant shall
have the right to request, on a form provided by the Company, an accelerated
payment of all or a portion of his Account in a lump sum if he experiences an
Unforeseeable Emergency.  The Company shall have the sole discretion to
determine, in accordance with the standards under Section 409A of the Code,
whether to grant such a request and the amount to be paid pursuant to such
request.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Determination of Unforeseeable Emergency.  Whether a Participant
is faced with an unforeseeable emergency permitting a payment under this Section
5.4 is to be determined based on the relevant facts and circumstances of each
case, but, in any case, a payment on account of an Unforeseeable Emergency may
not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant's assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the
Plan.   Payments because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the payment).
 
(b)           Payment of Account.  Payment shall be made within thirty (30) days
following the determination by the Company that a withdrawal will be permitted
under this Section 5.4, or such later date as may be required under Section 5.2
hereof.
 
5.5.         Discretionary Acceleration of Payments.  To the extent permitted by
Section 409A of the Code, the Company may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as provided in this
Section.  The provisions of this Section are intended to comply with the
exception to accelerated payments under Treasury Regulation Section 1.409A-3(j)
and shall be interpreted and administered accordingly.
 
(a)           Domestic Relations Orders.   The Company may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
 
(b)           Conflicts of Interest.  The Company may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal
government.  Additionally, the Company may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).
 
(c)           Employment Taxes.  The Company may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Sections
3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA)
tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code,
where applicable, on compensation deferred under the Plan (the FICA or RRTA
amount). Additionally, the Company may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Limited Cash-Outs.  Subject to Section 5.2 hereof, the Company
may, in its sole discretion, require a mandatory lump sum payment of amounts
deferred under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant's interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under Section
409A of the Code.
 
(e)           Payment Upon Income Inclusion Under Section 409A.  Subject to
Section 5.2 hereof, the Company may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan at any time the
Plan fails to meet the requirements of Section 409A of the Code. The payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A of the Code.
 
(f)            Certain Payments to Avoid a Nonallocation Year under Section
409(p). Subject to Section 5.2 hereof, the Company may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to prevent the occurrence of a nonallocation year (within the meaning of Section
409(p)(3) of the Code) in the plan year of an employee stock ownership plan next
following the plan year in which such payment is made, provided that the amount
paid may not exceed 125 percent of the minimum amount of payment necessary to
avoid the occurrence of a nonallocation year.
 
(g)           Payment of State, Local, or Foreign Taxes. Subject to Section 5.2
hereof, the Company may, in its sole discretion, provide for the acceleration of
the time or schedule of a payment under the Plan to reflect payment of state,
local, or foreign tax obligations arising from participation in the Plan that
apply to an amount deferred under the Plan before the amount is paid or made
available to the participant (the state, local, or foreign tax amount). Such
payment may not exceed the amount of such taxes due as a result of participation
in the Plan.  The payment may be made in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by payment directly to
the participant.  Additionally, the Company may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to pay
the income tax at source on wages imposed under Section 3401 of the Code as a
result of such payment and to pay the additional income tax at source on wages
imposed under Section 3401 of the Code attributable to such additional wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the state, local, and foreign tax amount, and the income
tax withholding related to such state, local, and foreign tax amount.
 
(h)           Certain Offsets.  Subject to Section 5.2 hereof, the Company may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)            Bona Fide Disputes as to a Right to a Payment.  Subject to
Section 5.2 hereof, the Company may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan where such
payments occur as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) of an arm’s length,
bona fide dispute as to the Participant's right to the deferred amount.
 
(j)            Plan Terminations and Liquidations.  Subject to Section 5.2
hereof, the Company may, in its sole discretion, provide for the acceleration of
the time or schedule of a payment under the Plan as provided in Section 7.2
hereof.
 
(k)           Other Events and Conditions.  Subject to Section 5.2 hereof, a
payment may be accelerated upon such other events and conditions as the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
 
Except as otherwise specifically provided in this Plan, including but not
limited to this Section 5.5 and Section 7.2 hereof, the Company may not
accelerate the time or schedule of any payment or amount scheduled to be paid
under the Plan within the meaning of Section 409A of the Code.
 
5.6.         Delay of Payments. To the extent permitted under Section 409A of
the Code, the Company may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Company treats all payments to
similarly situated Participants on a reasonably consistent basis:
 
(a)           Federal Securities Laws or Other Applicable Law.  A Payment may be
delayed where the Company reasonably anticipates that the making of the payment
will violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause such violation.  For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.
 
(b)           Other Events and Conditions.  A payment may be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
 
5.7.         Actual Date of Payment. To the extent permitted by Section 409A of
the Code, the Company may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article V, or the making of the payment would jeopardize the
ability of the Company (or any entity which would be considered to be a single
employer with the Company under Section 414(b) or Section 414(c) of the Code) to
continue as a going concern.  Notwithstanding the foregoing, payment must be
made no later than the latest possible date permitted under Section 409A of the
Code.
 
 
8

--------------------------------------------------------------------------------

 
 
5.8.         Discharge of Obligations.  The payment to a Participant or his
Beneficiary of his Account in a single lump sum pursuant to this Article V shall
discharge all obligations of the Affiliated Group to such Participant or
Beneficiary under the Plan with respect to that Account.
 
ARTICLE VI
ADMINISTRATION
 
6.1.         General.  The Company (or its designee) shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof.  In general, the Company shall have the full power, discretion and
authority to carry out the provisions of the Plan; in particular, the Company
shall have full discretion to (a) interpret all provisions of the Plan, (b)
resolve all questions relating to eligibility for participation in the Plan and
the amount in the Account of any Participant and all questions pertaining to
claims for benefits and procedures for claim review, (c) resolve all other
questions arising under the Plan, including any factual questions and questions
of construction, (d) determine all claims for benefits, and (e) take such
further action as the Company shall deem advisable in the administration of the
Plan.  The actions taken and the decisions made by the Company hereunder shall
be final, conclusive, and binding on all persons, including the Company, its
shareholders, the other members of the Affiliated Group, employees,
Participants, and their estates and Beneficiaries.
 
6.2.         Compliance with Section 409A of the Code.
 
(a)           It is intended that the Plan comply with the provisions of Section
409A of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be paid or made available to
Participants or Beneficiaries. This Plan shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent.
 
(b)          Although the Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or
guaranteed.  Neither the Company (nor its designee), the other members of the
Affiliated Group, their respective directors, officers, employees and advisors
or, the Board shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant, Beneficiary or other taxpayer as a
result of the Plan.
 
(c)           Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service.  For purposes of the Plan, the phrase
"permitted by Section 409A of the Code," or words or phrases of similar import,
shall mean that the event or circumstance shall only be permitted to the extent
it would not cause an amount deferred or payable under the Plan to be includible
in the gross income of a Participant or Beneficiary under Section 409A(a)(1) of
the Code.
 
 
9

--------------------------------------------------------------------------------

 
 
6.3.         Claims Procedure.  In accordance with the provisions of Section 503
of ERISA, this Plan provides the following procedure, to be construed be in
accordance with regulations issued by the Secretary of Labor, 29 C.F.R.
2560.503-1, as the Plan’s claims procedure.  Any Participant or Beneficiary (a
“Claimant”) who believes that he is entitled to a benefit under the Plan which
he has not received because the Company has denied the benefit in whole or in
part, may file with the Company a written claim specifying the basis of his
complaint and the facts upon which he relies in making such claim.  Such claim
must be signed by the Claimant or his authorized representative and shall be
deemed filed when received by the Company.  The claim shall be reviewed by a
single member of the Company.  Unless such claim is allowed in total, the
Company shall respond in writing to the Claimant advising him of the total or
partial denial of his claim.  Such notice shall include:
 
 
 
The specific reason or reasons for the denial of the claim;

 
 
 
Specific reference to the provisions of the Plan upon which the denial of the
claim was based;

 
 
 
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

 
 
A notice that Claimants have the opportunity to submit written comments,
documents, records or other information relating to the claim;

 
 
A notice that the Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and

 
 
 
An explanation of the review procedure and that an appeal must be pursued no
later than sixty (60) days following receipt of notice of an adverse benefit
determination.

 
Within sixty (60) days after the receipt of a notice of an adverse benefits
determination, the Claimant can appeal such denial by filing with the Company a
written request for the review of the claim.  The Company shall conduct a full
and fair review of the claim and mail to the Claimant not later than sixty (60)
days after receipt of the appeal a written decision on the matter based upon the
facts and pertinent provisions of the Plan.  The decision of the Company on
appeal shall include:
 
 
The specific reason or reasons for the denial of the claim;

 
 
Specific reference to the provisions of the Plan upon which the denial of the
claim was based;

 
A notice that the Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and
 
A statement of the Claimant’s right to bring an action under ERISA § 502(a), if
the adverse benefit determination is sustained on appeal.
 
 
10

--------------------------------------------------------------------------------

 
 
No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrate appeal process.  Any lawsuit must be filed no later than the
earlier of one year after the Claimant's claim for benefit was denied or the
date the cause of action first arose.


 
ARTICLE VII
AMENDMENT AND TERMINATION
 
7.1.         Amendment.  The Company reserves the right to amend, terminate or
freeze the Plan, in whole or in part, at any time by action of the
Board.  Moreover, the Company may amend the Plan at any time in its sole
discretion to ensure that the Plan complies with the requirements of Section
409A of the Code or other applicable law; provided, however, that such
amendments, in the aggregate, may not materially increase the benefit costs of
the Plan to the Company.  In no event shall any such action by the Board or
Company adversely affect any Participant or Beneficiary who has an Account, or
result in any change in the timing or manner of payment of the amount of any
Account (except as otherwise permitted under the Plan), without the consent of
the Participant or Beneficiary, unless the Board or the Company, as the case may
be, determines in good faith that such action is necessary to ensure compliance
with Section 409A of the Code.  To the extent permitted by Section 409A of the
Code, the Company may, in its sole discretion, modify the rules applicable to
Payment Elections to the extent necessary to satisfy the requirements of the
Uniformed Service Employment and Reemployment Rights Act of 1994, as amended, 38
U.S.C. 4301-4334.
 
7.2.         Payments Upon Termination of Plan.  In the event that the Plan is
terminated, the amounts allocated to a Participant's Sub-Accounts shall be paid
to the Participant or his Beneficiary on the dates on which the Participant or
his Beneficiary would otherwise receive payments hereunder without regard to the
termination of the Plan.   Notwithstanding the preceding sentence, and subject
to Section 6.2 hereof:
 
(a)           Liquidation; Bankruptcy.  The Board shall have the authority, in
its sole discretion, to terminate the Plan and pay each Participant's entire
Account to the Participant or, if applicable, his Beneficiary within twelve (12)
months of a corporate dissolution taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), provided
that the amounts are included in the Participant's gross income in the latest of
the following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):  (i) the calendar year in which the Plan
termination and liquidation occurs; (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture as defined under
Section 409A of the Code; or (iii) the first calendar year in which the payment
is administratively practicable.
 
(b)           Change in Control.  The Board shall have the authority, in its
sole discretion, to terminate the Plan and pay each Participant's entire Account
to the Participant or, if applicable, his Beneficiary pursuant to an irrevocable
action taken by the Board within the 30 days preceding or the 12 months
following a Change in Control, provided that this paragraph will only apply if
all agreements, methods, programs, and other arrangements sponsored by the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) immediately
after the time of the Change in Control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
Section 409A of the Code are terminated and paid with respect to each
Participant that experienced the Change in Control event, so that under the
terms of the termination and payment all such Participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within 12 months of the date the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) irrevocably
takes all necessary action to terminate and liquidate the agreements, methods,
programs, and other arrangements.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Discretionary Terminations.  The Board shall have the authority,
in its sole discretion, to terminate the Plan and pay each Participant's entire
Account to the Participant or, if applicable, his Beneficiary, provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company (or any entity which would be considered to
be a single employer with the Company under Section 414(b) or Section 414(c) of
the Code); (ii) The Company (or any entity which would be considered to be a
single employer with the Company under Section 414(b) or Section 414(c) of the
Code) terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Section 414(b) or Section 414(c)
of the Code) that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 409A of the
Code if the same Participant had deferrals of compensation under all of the
agreements, methods, programs, and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within 12
months of the date the Board takes all necessary action to irrevocably terminate
and liquidate the Plan other than payments that would be payable under the terms
of the Plan if the action to terminate and liquidate the Plan had not occurred;
(iv) all payments are made within 24 months of the date the Board takes all
necessary action to irrevocably terminate and liquidate the Plan; and (v) the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not adopt a
new plan that would be aggregated with any terminated and liquidated plan under
Section 409A of the Code if the same Participant participated in both plans, at
any time within three years following the date the Board takes all necessary
action to irrevocably terminate and liquidate the Plan.
 
(d)           Other Events.  The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant's entire Account to
the Participant or, if applicable, his Beneficiary upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
 
ARTICLE VIII
MISCELLANEOUS
 
8.1.         Non-alienation of Deferred Compensation.  Except as permitted by
the Plan, no right or interest under the Plan of any Participant or Beneficiary
shall, without the written consent of the Company, be (i) assignable or
transferable in any manner, (ii) subject to alienation, anticipation, sale,
pledge, encumbrance, attachment, garnishment or other legal process or (iii) in
any manner liable for or subject to the debts or liabilities of the Participant
or Beneficiary.  Notwithstanding the foregoing, to the extent permitted by
Section 409A of the Code and subject to Section 5.5(a) hereof, the Company shall
honor a judgment, order or decree from a state domestic relations court which
requires the payment of part or all of a Participant's or Beneficiary's interest
under this Plan to an "alternate payee" as defined in Section 414(p) of the
Code.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2.         Participation by Employees of Affiliated Group Members.  Any member
of the Affiliated Group may, by action of its board of directors or equivalent
governing body and with the consent of the Company's Board of Directors, adopt
the Plan; provided that the Company's Board of Directors may waive the
requirement that such board of directors or equivalent governing body effect
such adoption.  By its adoption of or participation in the Plan, the adopting
member of the Affiliated Group shall be deemed to appoint the Company its
exclusive agent to exercise on its behalf all of the power and authority
conferred by the Plan upon the Company and accept the delegation to the Company
of all the power and authority conferred upon it by the Plan. The authority of
the Company to act as such agent shall continue until the Plan is terminated as
to the participating affiliate.  An Eligible Employee who is employed by a
member of the Affiliated Group and who elects to participate in the Plan shall
participate on the same basis as an Eligible Employee of the Company.   The
Account of a Participant employed by a participating member of the Affiliated
Group shall be paid in accordance with the Plan solely by such member to the
extent attributable to contributions related to his employment with such
participating member, unless the Board otherwise determines that the Company
shall be the obligor.
 
8.3.         Interest of Participant.
 
(a)           The obligation of the Company and any other participating member
of the Affiliated Group under the Plan to make payment of amounts reflected in
an Account merely constitutes the unsecured promise of the Company (or, if
applicable, the participating members of the Affiliated Group) to make payments
from their general assets and no Participant or Beneficiary shall have any
interest in, or a lien or prior claim upon, any property of the Affiliated
Group.  Nothing in the Plan shall be construed as guaranteeing future employment
to Eligible Employees.  It is the intention of the Affiliated Group that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.  The
Company may create a trust to hold funds to be used in payment of its and the
Affiliated Group's obligations under the Plan, and may fund such trust;
provided, however, that any funds contained therein shall remain liable for the
claims of the general creditors of the Company and the other participating
members of the Affiliated Group.
 
(b)           In the event that, in the sole discretion of the Company, the
Company and/or the other members of the Affiliated Group purchases an insurance
policy or policies insuring the life of any Participant (or any other property)
to allow the Company and/or the other members of the Affiliated Group to recover
the cost of providing the benefits, in whole or in part, hereunder, neither the
Participants nor their Beneficiaries or other distributees shall have nor
acquire any rights whatsoever therein or in the proceeds therefrom.  The Company
and/or the other members of the Affiliated Group shall be the sole owner and
beneficiary of any such policy or policies and, as such, shall possess and may
exercise all incidents of ownership therein.  A Participant's participation in
the underwriting or other steps necessary to acquire such policy or policies may
be required by the Company and, if required, shall not be a suggestion of any
beneficial interest in such policy or policies to such Participant or any other
person.
 
 
13

--------------------------------------------------------------------------------

 
 
8.4.         Claims of Other Persons.  The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against the Affiliated Group or the officers, employees or
directors of the Affiliated Group, except any such rights as are specifically
provided for in the Plan or are hereafter created in accordance with the terms
and provisions of the Plan.
 
8.5.         Severability.  The invalidity and unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted.
 
8.6.         Governing Law.  Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Delaware.
 
8.7.         Relationship to Other Plans.  The Plan is intended to serve the
purposes of and to be consistent with any incentive compensation plan approved
by the Company for purposes of the Plan.
 
8.8.         Successors.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business and/or assets of the
Company expressly to assume this Plan.  This Plan shall be binding upon and
inure to the benefit of the Company and any successor of or to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by sale,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the "Company" for the purposes of this Plan), and the
heirs, beneficiaries, executors and administrators of each Participant.
 
8.9.         Withholding of Taxes.  Subject to Section 5.6 hereof, to the extent
required by the law in effect at the time payments are made, the Affiliated
Group may withhold or cause to be withheld from any amounts deferred or payable
under the Plan all federal, state, local and other taxes as shall be legally
required.  The Affiliated Group shall have the right in its sole discretion to
(i) require a Participant to pay or provide for payment of the amount of any
taxes that the Affiliated Group may be required to withhold with respect to
amounts that the Company credits to a Participant's Account or (ii) deduct from
any amount of salary, bonus, incentive compensation or other payment otherwise
payable in cash to the Participant the amount of any taxes that the Company may
be required to withhold with respect to amounts that the Company credits to a
Participant's Account.
 
8.10.       Electronic or Other Media.  Notwithstanding any other provision of
the Plan to the contrary, including any provision that requires the use of a
written instrument, the Company may establish procedures for the use of
electronic or other media in communications and transactions between the Plan or
the Company and Participants and Beneficiaries.  Electronic or other media may
include, but are not limited to, e-mail, the Internet, intranet systems and
automated telephonic response systems.
 
 
14

--------------------------------------------------------------------------------

 
 
8.11.       Headings; Interpretation.  Headings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.  Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.
 
8.12.       Participants Deemed to Accept Plan.  By accepting any benefit under
the Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Company or the Company or the
other members of the Affiliated Group, in any case in accordance with the terms
and conditions of the Plan.
 
IN WITNESS WHEREOF, American Public University System has caused this instrument
to be executed by its duly authorized officer on this 28th day of February,
2013.
 

  AMERICAN PUBLIC UNIVERSITY SYSTEM           /s/ Michael E. White    By:
Michael E. White, VP Tax & Budgeting

 


15
